El Juez .Asociado Sr. del Toro,
emitió-la opinión del tribunal.
*684El 2 de febrero de 1916 compareció Juan Eíos Oyóla ante notario público y otorgó nna escritura de hipoteca volunta-ria de la cnal resalta qne siendo Eíos Oyóla dueño de cierta casa que se describe radicada en Caguas y habiendo firmado la obligación que más adelante copiaremos, resolvió garan-tizarla y la garantizó en efecto constituyendo la dicha hipo-teca voluntaria sobre la casa indicada. La obligación garan-tizada, dice así:
“Pagaré a la orden del endosatario de la presente obligación, en esta ciudad, el día treinta y uno de julio del corriente año de mil novecientos diez y seis, la cantidad de ciento cuarenta y tres dollars, valor recibido de dicho endosatario en efectivo y a mi satisfacción. En caso de mora devengará esta obligación intereses a razón del uno por ciento mensual. También me obligo a satisfacer la suma de cien dollars para el pago de costas, gastos y honorarios del abogado del acreedor en caso de reclamación judicial. Caguas, P. R., dos de fe-brero de mil novecientos diez y seis. (Firmado) Juan Ríos Oyóla. Affidavit número setecientos sesenta. Firmado el precedente docu-mento ante mí, por Juan Ríos Oyóla, mayor de edad, viudo, pro-pietario y de esta vecindad a quien doy fe de conocer personalmente en Caguas, Puerto Rico, el día dos de febrero de mil novecientos diez y seis. (Firmado) Andrés Mena, notario público. Hay un sello de rentas internas de veinte y cinco centavos, cancelado y además el sello de la notaría.”
Presentado el documento en el Eegistro de la Propiedad de Caguas, fné inscrito pero “con el defecto subsanable de no consignarse en el pagaré qne se inserta en esta escritura que dicha obligación esté asegurada con hipoteca de la indi-cada finca. ’ ’
Alegando la no existencia de tal defecto, Eíos Oyóla inter-puso el presente recurso gubernativo.
A nuestro juicio tiene razón el recurrente. Nada exige la ley sobre el particular y era lógico que no- constara en el pagaré la constitución de la hipoteca cuando fué transcrito en la .escritura, porque el pagaré se otorgó primero y la escri-tura después. Yéase la ley No. 33 de 1912 modificativa del *685artículo 153 de la Ley Hipotecaria, en relación eon el artículo 531 del Código de Comercio.
Para mayor claridad, sería conveniente en casos de esta naturaleza que después de otorgada la escritura de hipoteca se hiciera constar por el mismo notario al pie del documento garantizado dicho hecho.
Por las razones expuestas, debe declararse con lugar el recurso interpuesto y resolverse que no existe el defecto apun-tado por el registrador.

Declarado con lugar el recurso y que no existe el defecto apuntado por el registrador.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.